DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 07/12/2021.
Claims 1-2, 4-10, 12-15 are pending. Claims 1, 8, 9 have been amended. Claim 3, 11 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirksen et al. (US-20190035132-A1, hereinafter Dirksen), in view of Vasilakis et al. (“Skeletal Rigid Skinning with Blending Patches on the GPU”, 20140603, hereinafter Vasilakis)

Regarding Claim 9, Dirksen teaches an electronic device (Dirksen, Fig. 15, machine system), comprising:
one or more processors (Dirksen, Fig. 15, Element 1502, Processor); and
(Dirksen, Fig. 15, Element 1524 instructions stored in Element 1504 Main Memory);
wherein the processor is configured to: obtain a first character model and a corresponding skeleton hierarchy (Dirksen, Paragraph [0065], attach or bind the character models to these animated skeletons using a variety of techniques); 
determine a vertex attribute of the first character model and a connecting relationship between the vertices (Dirksen, Paragraph [0059], calculate compressed vertex offset data between the vertices of a complex and a simple character model, according to an embodiment of the present disclosure).
wherein the vertex attribute comprises a vertex feature and a distance feature of a vertex in the first character model to a joint point in the skeleton hierarchy (Dirksen, Paragraph [0059], simplified character rig may comprise a simplified skeleton representing a subset of skeletal joints present in the complex character rig skeleton; [0110], tight bounding boxes can be calculated for each vertex of a character model over an animation; the low-order integers may represent real-world distances in a non-linear fashion so that they better capture vertex offset distributions across an animation)
, and the vertex feature comprises a vertex geometric feature and/or a vertex geometric feature operator (Dirksen, Paragraph [0144], Receive virtual model information associated with a virtual deformable geometric model, the virtual model information comprising a complex rig comprising a first plurality of transforms and a first plurality of vertices defined by a default model, and a simplified rig comprising a second plurality of transforms and a second plurality of vertices, wherein the second plurality of vertices correspond to the first plurality of vertices defined by the default model; [0139], the four adjacent vertices can be chosen such that the angle formed at the vertex by the two edges connecting the vertex to any two chosen sequential adjacent vertices);
determine a distance feature according to the connecting relationship between the vertices in the first character model and spatial coordinates of the vertices (Dirksen, Paragraph [0059], simplified character rig may comprise a simplified skeleton representing a subset of skeletal joints present in the complex character rig skeleton; [0110], tight bounding boxes can be calculated for each vertex of a character model over an animation; the low-order integers may represent real-world distances in a non-linear fashion so that they better capture vertex offset distributions across an animation)
, a connecting relationship between the joint points in the skeleton hierarchy and spatial coordinates of the joint points (Dirksen, Paragraph [0003], The character rig typically comprises a set of animation controls which drive an underlying hierarchy or collection of skeletal joints or bones. [0059], calculate compressed vertex offset data between the vertices of a complex and a simple character model, according to an embodiment of the present disclosure).
perform a nonlinear transformation process on the vertex attribute to obtain a first feature (Dirksen, Paragraph [0110], tight bounding boxes can be calculated for each vertex of a character model over an animation; the low-order integers may represent real-world distances in a non-linear fashion so that they better capture vertex offset distributions across an animation), and performing a graph convolution (Dirksen, Paragraph [0083], the simplified character rig can be derived automatically from a complex character rig by using statistical or machine learning methods <read on convolution process> );
perform a nonlinear transformation process on the second feature to obtain a global feature of the first character model, and performing a graph convolution process on the second feature to obtain a local feature of the first character model (Dirksen, Paragraph [0101], The simplified character rig animation module can blend local joint transforms and calculate weights of vertex offsets to drive the complex model deformation module; [0110], the low-order integers may represent real-world distances in a non-linear fashion so that they better capture vertex offset distributions across an animation)
But Dirksen does not explicitly disclose determine a target feature representing a binding relationship between the first character model and the skeleton hierarchy according to the global feature and the local feature, so as to determine a second character model corresponding to the skeleton hierarchy in different postures according to the target feature.
However, Vasilakis teaches perform a nonlinear transformation process on the second feature to obtain a global feature of the first character model (Vasilakis, Page 8, any nonlinear skinning technique can be approximated to an arbitrary degree of accuracy by linear skinning, using just a few samples of the nonlinear blending function (virtual bones), 
 and the skeleton hierarchy according to the global feature and the local feature (Vasilakis, Page 5, We introduce new approximate refinement methods to improve the produced skeleton morphs using local and global criteria; Page 2, a skin vertex is fixed in the local coordinate system of the corresponding bone following whatever motion this bone is subjected to. Page 10, The global skeleton of the character is then reconstructed by connecting the refined skeleton components),
 so as to determine a second character model corresponding to the skeleton hierarchy in different postures according to the target feature (Vasilakis, Page 6, for representing efficiently the bone hierarchy of an articulated figure; ; Page 17, the first uses local characteristics while the second uses inherited hierarchical information, i.e. knowledge derived from the ancestors; Page 31, The input to our algorithm is a segmented polyhedron model and its associated hierarchy information. Then, the character components are set to motion using forward kinematics guided by a key-framing animation controller by altering joint angles of the embedded skeleton).
Vasilakis and Dirksen are analogous since both of them are dealing with skinning characters. Dirksen provided a way of skinning character by adjust the vertex of the character model by using character rig skeleton Vasilakis provided a way of refining skeleton using local and global criteria during the skinning character process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate refining processing using local 

Regarding Claim 11, the combination of Dirksen and Vasilakis teaches the invention in Claim 9.
The combination further teaches wherein the processor is further configured to: determine a distance feature according to the connecting relationship between the vertices in the first character model and spatial coordinates of the vertices (Dirksen, Paragraph [0059], simplified character rig may comprise a simplified skeleton representing a subset of skeletal joints present in the complex character rig skeleton; [0110], tight bounding boxes can be calculated for each vertex of a character model over an animation; the low-order integers may represent real-world distances in a non-linear fashion so that they better capture vertex offset distributions across an animation)
, a connecting relationship between the joint points in the skeleton hierarchy and spatial coordinates of the joint points (Dirksen, Paragraph [0003], The character rig typically comprises a set of animation controls which drive an underlying hierarchy or collection of skeletal joints or bones. [0059], calculate compressed vertex offset data between the vertices of a complex and a simple character model, according to an embodiment of the present disclosure).


Regarding Claim 10, the combination of Dirksen and Vasilakis teaches the invention in Claim 9.
The combination further teaches determine a vertex geometric feature according to the connecting relationship between the vertices in the first character model; wherein the vertex geometric feature comprises a normal vector and coordinates (Dirksen, Paragraph [0033], each vertex in a first subset of vertices of the second plurality of vertices has exactly four adjacent vertices; the calculating the approximate normal vector for each vertex of the first subset of vertices comprises, for each vertex in the first subset of vertices, calculating an approximate normal vector based on the four vertices adjacent to the vertex)
Dirksen does not explicitly disclose but Vasilakis teaches extract the vertex geometric feature operator from the vertex geometric feature (Vasilakis, Page 28, Geometry information from the rest pose is stored into vertex buffer objects (VBO) to reduce data transfer between CPU and GPU; Page 5, the skeleton extraction and refinement techniques developed for the purposes of character animation; Page 6, a method for extracting a hierarchical, rigid skeleton from a set of example poses).
As explained in rejection of claim 13, the obviousness for combining of refining skeleton using local and global criteria during the skinning character process of Vasilakis into Dirksen is provided above.

Regarding Claim 12, the combination of Dirksen and Vasilakis teaches the invention in Claim 9.
The combination further teaches wherein the processor is further configured to: perform a feature transformation process on the target feature to obtain an influence probability on weight of the joint point in the skeleton hierarchy on the vertices in the first character model (Dirksen, Paragraph [0012]., the simplified rig further comprises a set of skinning weights that define a relationship between the second plurality of transforms and the second plurality of vertices).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 9 but as a method and the combination of Dirksen and Vasilakis teaches all the limitations as of Claim 9. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 9 and the combination of Dirksen and Vasilakis teaches all the limitations as of Claim 9. And Vincent discloses these features can be implemented on a computer readable storage medium (Vasilakis, Fig. 15, Paragraph [0014], [0046], non-transitory .

Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirksen et al. (US-20190035132-A1, hereinafter Dirksen), in view of Vasilakis et al. (“Skeletal Rigid Skinning with Blending Patches on the GPU”, 20140603, hereinafter Vasilakis) as applied to Claims 4, 12 above respectively and further in view of  LeFloch (US-20190266780-A1)

Regarding Claim 13, the combination of Dirksen and Vasilakis teaches the invention in Claim 12.
The combination further teaches wherein the processor is further configured to: determine an actual influence probability on weight of vertices in the skeleton hierarchy on joint points in the first character model (Dirksen, Paragraph  [0028], the refined mesh comprises a second plurality of vertices, and each vertex of the second plurality of vertices is a linear weighted combination of vertices in the plurality of vertices [0083], he simplified character rig can comprise a set of skeletal joint transforms (akin to the skeletal joints in the complex character rig); a skinning weight map that defines the relationship between the simplified skeleton and the vertices in the default character model); and 
(LeFloch, Paragraph [0015], Robustness of the 3D skeleton reconstruction is obtained through the actual determination of the 3D skeleton from the joint part probabilities that is directly from probabilities in the 3D space. [0173], the part map may be filtered by a low-pass filter to extend the influence area of some detected parts when part maps generate strongly localized probabilities. For example Gaussian filtering may be used. This approach improves the process, in particular the actual detection of parts; [0099], nodes of the graph correspond to the 2D skeletons of the two sets and weighted links between nodes are set based on the determined distances between the corresponding 2D skeletons.).
LeFloch and Dirksen are analogous since both of them are dealing with skeleton of the character data set. Dirksen provided a way of skinning character by adjust the vertex of the character model by using character rig skeleton LeFloch provided a way of refining skeleton by calculating the distance between actual detected parts and the probabilities of the joint part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate refining processing using distances calculation taught by LeFloch into modified invention of Dirksen such that during the skinning character process, system will be able to use distance between the actual point and the probability point repeating the refining process in order to create the more accurate skeleton estimation during the skinning character process.

Regarding Claim 14, the combination of Dirksen, Vasilakis and LeFloch teaches the invention in Claim 13.
 The combination further teaches wherein the processor is further configured to: iteratively adjust parameters respectively corresponding to the nonlinear transformation process and the graph convolution process according to the distance until an iteration number reaches a preset number, so as to make the distance less than a preset distance (Dirksen, Fig. 13, step 1304: iteratively refine the virtual model mesh in one or more iterations to generate a refined mesh, wherein each iteration of the one or more iterations increases the number of vertices, the number of edges, and/or the number of faces. Paragraph [0110], the low-order integers may represent real-world distances in a non-linear fashion so that they better capture vertex offset distributions across an animation where a bias is observed towards the center of the bounding box as compared to its faces; [0112], can identify a lower dimensional space to project all the target poses (animation frame data within the character animation data) such that the character animation data can be recreated within a given level of acceptable error (e.g., within 99% accuracy).).

Regarding Claim 15, the combination of Dirksen, Vasilakis and LeFloch teaches the invention in Claim 14.
The combination further teaches wherein the processor is further configured to: determine the second character model corresponding to the skeleton hierarchy in a target posture according to the influence probability on weight corresponding to the (LeFloch, Paragraph [0112]-[0113], [0116], the microprocessor is further configured for carrying out the steps of selecting a viewpoint in 3D space, and displaying, on a display screen, the generated 3D skeleton or a 3D object/character obtained from said generated 3D skeleton from the viewpoint; [0015], Robustness of the 3D skeleton reconstruction is obtained through the actual determination of the 3D skeleton from the joint part probabilities that is directly from probabilities in the 3D space. [0099], nodes of the graph correspond to the 2D skeletons of the two sets and weighted links between nodes are set based on the determined distances between the corresponding 2D skeletons; [0063], repeatedly matching two 2D part candidates from two respective sets of 2D part candidates (i.e. from two different source images) determined for the same part (e.g. head)).
 As explained in rejection of claim 13, the obviousness for combining of probability and distance of LeFloch into Dirksen is provided above.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Response to Arguments
The rejection of Claim 8 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendment to the independent Claim 8.
Applicant’s arguments with respect to claim 1, 8, 9, filed on 07/12/2021, with respect to rejection under 35 USC § 103 but is not persuasive.
In response to the argument, prior art Dirksen teaches in Paragraph [0059], [0110], [0144] that system calculate the vertex offset between skeleton joint in character model based on the vertex geometric operation which anticipate the limitation “determining a vertex attribute of the first character model and a connecting relationship between the vertices, wherein the vertex attribute comprises a vertex feature and a distance feature of a vertex in the first character model to a joint point in the skeleton hierarchy, and the vertex feature comprises a vertex geometric feature and/or a vertex geometric feature operator”, Therefore the applicant comments cannot be considered persuasive. Please see rejection above for further detail.
Prior art Dirksen further teaches in Paragraph [0003], [0059], [0110] that system for calculating the vertex offset connecting between character models which identified as the distance between the skeletal joints, hence the prior art combination anticipate the limitation ”(3) determining a distance feature according to the connection relationship between the vertices in the first character model and spatial coordinates of the vertices, a connecting relationship between the joint points in the skeleton hierarchy and spatial coordinates of the joint points”, Therefore the applicant comments cannot be considered persuasive. Please see rejection above for further detail.
Prior art Dirksen further teaches in Paragraph [0083], [0110], system using non-linear offset calculation to statistically adjust the connecting from complex character rig to the simplified character rig. Hence the prior art combination anticipate the limitation “(4) performing a nonlinear transformation process on the vertex attribute to obtain a first feature, and performing a graph convolution process on the connecting relationship and the first feature to obtain a second feature”. Therefore the applicant comments cannot be considered persuasive. Please see rejection above for further detail.
Prior art Dirksen further teaches in Paragraph [0101], [0110] that system using non-linear way to transform between models which anticipate the limitation “(5) performing a nonlinear transformation process on the second feature to obtain a global feature of the first character model, and performing a graph convolution process on the second feature to obtain a local feature of the first character model”. Therefore the applicant comments cannot be considered persuasive. Please see rejection above for further detail.
Prior art Vasilakis teaches in Page 2, 5, 6, 8, 17, 31 that system provided with a non-linear calculation to bind between different skeleton model using global and local morph criteria which anticipate the limitation “(6) determining a target feature representing a binding relationship between the first character model and the skeleton hierarchy according to the global feature and the local feature, so as to determine a second character model corresponding to the skeleton hierarchy in different postures according to the target feature”” Therefore the applicant comments cannot be considered persuasive. Please see rejection above for further detail.

In regard to Claims 2, 4-7, 10, 12-15, they directly/indirectly depends on independent Claim 1, 9 respectively. Applicant does not argue anything other than the independent claim 1, 9. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6317130 B1	Apparatus And Method For Generating Skeleton-based Dynamic Picture Images As Well As Medium Storing Therein Program For Generation Of Such Picture Images
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.